DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claims 1-5, the claims are directed to a "system", but fails to disclose physical "things". The elements of the claims may be construed as software. Since the word "system" is recited only in the preamble, and the body of the claims only recites software elements, the claims could reasonably be interpreted as directed to a combination of software elements. While the preamble recites a system, the claims as a whole cannot reasonably be interpreted as a machine, since under 101, a machine is defined as a physical device or a combination of devices having functionalities to effect an action or a result, and the software is not physical devices or objects. Thus, the 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 3-5 and 8-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recite: “a first secondary terminal is configured to log in to a first secondary VM corresponding to the first secondary terminal; and send the IP address of the primary VM to the first secondary VM;”
Semicolon after “terminal” and “and” makes the claim ambiguous since the examiner is unclear if the sending of IP address of the primary VM to the first secondary VM is the result of logging in to a first secondary VM.
The examiner is unclear how logging in to a first secondary VM causes the primary VM to send the IP address of the primary VM to the first secondary VM.  

Claim 3 (similarly claims 4, 8, 9) recite: “to each secondary terminal”.  Claim 1 recites: “a plurality of secondary terminal” and “a plurality of receiver secondary terminals”.  The examiner is unclear if these two terminals are the same terminals which is being referred in claim 3 or are distinct terminals.

Claim 3 (similarly claims 4, 8, 9) recite: “a first secondary terminal” and/or “the first secondary terminal”.   The examiner is unclear if “a first secondary terminal” is part of the plurality of secondary terminals or part of the plurality of secondary receiver terminals or another terminal which is not part of the plurality of secondary terminals or part of the plurality of secondary receiver terminals.

Claim 5 (similarly claim 10) recite: “the primary VM is configured to obtain an IP address of a second secondary VM and a second shared list, wherein the second shared list comprises an IP address of a receiver secondary terminal”.
Claim 5 which depends on claim 1 recites “second secondary VM” requires “first secondary VM”.  “the first secondary VM” is recited in claim 4 and has no dependency to claim 5.  
Semicolon after the “terminal” of the first limitation of claim 5 makes the claim ambiguous. (Claim 5 only)
The examiner is unclear if “a receiver secondary terminal” is part of the plurality of secondary terminals or a part of plurality of receiver secondary terminals or another terminal.
First limitation recite: “the second shared list comprises an IP address of a receiver secondary terminal”.  Discloses singular/one IP address of a receiver secondary terminal.  The last limitation recite: “the primary terminal is configured to send the second to-be-shared image data to each receiver secondary terminal based on the second shared list”.  The examiner is unclear how the second-to-be-shared image data are sent to the each receiver secondary terminal of plurality of receiver secondary terminals.  

Claim 8 recite: “a first secondary terminal logs in to a first secondary VM corresponding to the first secondary terminal, and sends the IP address of the primary VM to the first secondary VM;”
The examiner is unclear how logging in to a first secondary VM causes the primary VM to send the IP address of the primary VM to the first secondary VM.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (Pub 20150003313) (hereafter Shao) in view of Multicast Application Sharing Tool for the Access Grid Toolkit (2005) (hereafter Multicast).

As per claim 1, Shao teaches:
A remote desktop system, comprising: 
a primary virtual machine (VM); 
a plurality of secondary VMs;
a primary terminal configured to access the primary VM; and 
a plurality of secondary terminals configured to access the plurality of secondary VMs; ([Paragraph 10], From presenter device 104-1, remote desktop client 110 allows a user to view and operate a remote desktop 112 on a virtual machine (VM) 114-1 at a remote computer 116 (e.g., a remote server)…  [Paragraph 12], Participant devices 104-2 to 104-n are each similarly configured as presenter device 104-1 with an OS and a remote desktop client application 110…  [Paragraph 18], presenter device 
wherein 
the primary VM is configured to obtain a first shared list, wherein the first shared list comprises IP addresses of a plurality of receiver secondary terminals, send the first shared list to the primary terminal, and send first to-be-shared image data to the primary terminal; 
the primary terminal is configured to send the first to-be-shared image data to each receiver secondary terminal based on the first shared list; and
each receiver secondary terminal, configured to receive the first to-be-shared image data. ([Paragraph 12], Participant devices 104-2 to 104-n are each similarly configured as presenter device 104-1 with an OS and a remote desktop client application 110…  [Paragraph 18], presenter device 104-1 runs application 120 (FIG. 1) on remote desktop 112. This may be in response to inputs from the presenter. For example, the presenter uses application 120 to share slides with other meeting participants…)
However, Shao does not explicitly disclose the primary VM is configured to obtain a first shared list, wherein the first shared list comprises IP addresses of a plurality of receiver secondary terminals, send the first shared list to the primary terminal, and send first to-be-shared image data to the primary terminal;  
 is configured to obtain a first shared list, wherein the first shared list comprises IP addresses of a plurality of receiver secondary terminals, send the first shared list to the primary terminal, and send first to-be-shared image data to the primary terminal;  ([Page 434-435], The TTT server acts as a proxy, receiving unicast traffic from the teacher’s machine running the VNC server and multicasting the traffic to all the students within a particular multicast group.  This is achieved by using multicast - where interested parties join a group and messages are propagated only to the group members. The important point to note here is that the sender only needs to send one copy of the message which is then delivered to all interested participants.  In a group scenario this is clearly a better approach than unicast, where a separate copy of the same message is sent out for each participant thus increasing network traffic and load on the sender. Broadcast, on the other hand, involves propagating the message to everyone on the local area network (LAN) thereby flooding the network unnecessarily.  [Page 438], In the shared application infrastructure, the messages originate from one of the client machines (for example the IP address of a client machine wishing to share its desktop). The message is propagated to all the registered participants via the Event Channel and each client can act on this information. AGT media tools is the multicast address and port (resolved by the Multicast Address Allocator). This information is used to allow each client’s media tools to connect to the correct multicast group.  [Page 439], If the MAST service is enabled when entering a new Venue, the connecting client will be allocated the multicast address and port necessary to share applications using MAST within that particular Virtual Venue)


As per claim 2, rejection of claim 1 is incorporated:
Shao teaches wherein the first to-be-shared image data is desktop image data of the primary VM. ([Paragraph 10], From presenter device 104-1, remote desktop client 110 allows a user to view and operate a remote desktop 112 on a virtual machine (VM) 114-1 at a remote computer 116 (e.g., a remote server)…  [Paragraph 12], Participant devices 104-2 to 104-n are each similarly configured as presenter device 104-1 with an OS and a remote desktop client application 110…  [Paragraph 18], presenter device 104-1 runs application 120 (FIG. 1) on remote desktop 112. This may be in response to inputs from the presenter. For example, the presenter uses application 120 to share slides with other meeting participants…)
 ([Page 434-435], The TTT server acts as a proxy, receiving unicast traffic from the teacher’s machine running the VNC server and multicasting the traffic to all the students within a particular multicast group.  This is achieved by using multicast - where interested parties join a group and messages are propagated only to the group members.)

As per claims 6 and 7, these are method claims corresponding to the system claims 1 and 2.  Therefore, rejected based on similar rationale.

As per claim 11, this is a non-transient readable storage medium claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196